                                       Case 3:21-mc-80075-WHA Document 32 Filed 04/19/21 Page 1 of 1




                                   1

                                   2

                                   3
                                                                     UNITED STATES DISTRICT COURT
                                   4
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7
                                       In re
                                   8                                                         No. MC 21-80075 WHA
                                   9      SUBPOENA SERVED ON FORMER
                                            SECRETARY OF EDUCATION
                                  10           ELISABETH DEVOS.
                                                                                             ORDER DENYING STAY
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Southern District of Florida transferred to this Court a motion to quash a deposition

                                  14   of Elisabeth DeVos, a deposition that has not yet occurred and is not even scheduled. All that

                                  15   is underway here is briefing on the issue transferred. Even if the Court of Appeals for the

                                  16   Eleventh Circuit ruled that the matter should return to Florida, there will be no harm in

                                  17   completing the briefing. There will be time enough in the future to consider a stay if we reach

                                  18   the point that an order to appear at her deposition is imminent. The motion to stay is DENIED.

                                  19   The motion to expedite is DENIED AT MOOT.

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: April 19, 2021.

                                  23

                                  24
                                                                                                WILLIAM ALSUP
                                  25                                                            UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
